Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION

This is in reply to claims filed on 12/13/2021.  Status of Claims are:

** Claims 1-20 are pending.
** Double Patenting is maintained by Examiner.


Response to Arguments
2. 	Applicant's arguments filed in the amendment filed 12/13/2021, have been fully considered but they are not persuasive. The reasons are set forth below.

The Applicant Argues, top of page 2 of arguments:

Chung, Molnar and/or Narasimha, alone or in any fail to disclose or suggest at least feature of transmitting the peer discovery signal by the UE including the PSS and the SSS, wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different  from a spacing between symbol locations used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station”.

In response, the examiner respectfully submits:



Narasimha, in para[0070], and [0097]-[0100] teaches that femtocell uses alternate resource elements used for PSS and/or SSS transmissions such that the alternate resource elements do not overlap with the transmission of PSS and/or SSS of the macro cell.  As such, if you have UE acting as BS transmitting, then UE is transmitting PSS/SSS at alternate resource elements that do not overlap with transmission of PSS and/or SSS of femtocell.

The Applicant Argues, top of page 3 of arguments:

Narasimha describes transmission of the PSS and the SSS by a femtocell, using alternate resource elements by offsetting by a certain number of subframes from the normal resource elements but in the same OFDM symbol as transmitted by the macro cell.

In response, the examiner respectfully submits:
           Examiner respectfully disagrees with Applicant perspective and assumption.  Alternate resource elements of Narasimha used for transmission of PSS and/or SSS are not the same OFDM symbol, as Applicant indicates, particualry when PSS and SSS are transmitted in 

Also, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case:

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals). (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Narasimha teaches the technique of transmitting SSS/PSS on alternate resource elements as to avoid overlapping with the transmission of PSS and/or SSS of the macro cell. (Narasimha: See para[0070], and [0097]-[0100] )

.


Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



4.  	Claims 1, 3, 5, 6, 7, 8, 13, 16, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 11, 15, and 19 of U.S. Patent No. 9967729 B2.  

	Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Instant Application No.: 15951126
US Patent No.: US 9967729 B2

1. A method for wireless communication of a user equipment (UE), comprising:
generating a peer discovery signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and transmitting the peer discovery signal by the UE comprising the PSS and the SSS 
wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different from a symbol location used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station.






1. A method for wireless communication, comprising:
generating, at a user equipment (UE), a proximity detection signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal
(SSS); and
transmitting the proximity detection signal by the UE to indicate presence of the UE, wherein transmitting the proximity detection signal comprises transmitting the primary synchronization signal in the proximity detection signal in a first symbol period and the 
3. The method of claim 1, further comprising:
receiving the primary and secondary synchronization signals transmitted by a base station in a wireless network, wherein the peer discovery signal is transmitted such that the PSS and the SSS in the peer discovery signal avoid collision with the primary and secondary synchronization signals transmitted by the base station.
2. The method of claim 1, wherein the primary and
secondary synchronization signals in the proximity detection signal avoid collision with primary and secondary synchronization signals transmitted by the base station in a wireless network.
5. The method of claim 1, wherein the transmitting the peer discovery signal comprises transmitting the peer discovery signal at a center frequency that is different from a center frequency used for the primary and secondary synchronization signals transmitted by the base station.


3. The method of claim 1, wherein the transmitting the
proximity detection signal comprises transmitting the proximity detection signal at a center frequency that is not used for primary and secondary synchronization signals transmitted by the base station.



6. The method of claim 5, further comprising:
selecting the center frequency from a set of center frequencies designated for transmission of peer discovery signals by UEs.
4. The method of claim 3, further comprising:
selecting the center frequency from a set of center frequencies designated for transmission of proximity detection signals by UEs.

7. The method of claim 1, wherein the transmitting the
peer discovery signal comprises:

transmitting the SSS in the peer discovery signal at the
second symbol location different from a symbol location used for transmitting the secondary synchronization signal by the base station.
5. The method of claim 1, wherein the transmitting the
proximity detection signal comprises
transmitting the primary synchronization signal in the 
proximity detection signal at a first symbol location not
used for transmitting a primary synchronization signal
by the base station, and

8. The method of claim 1, wherein the generating the peer discovery signal comprises scrambling the SSS in the peer discovery signal with a scrambling sequence not used for a secondary synchronization signal transmitted by a base station.
6. The method of claim 1, wherein the generating the
proximity detection signal comprises scrambling the secondary synchronization signal in the proximity detection signal with a scrambling sequence not used for a secondary synchronization signal transmitted by the base station.
13. An apparatus for wireless communication, comprising:
means for generating a peer discovery signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and
means for transmitting the peer discovery signal from the UE comprising the PSS and the SSS
wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different from a spacing between symbol location used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station.



11. A user equipment (UE) for wireless communication, comprising:
means for generating a proximity detection signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and
means for transmitting the proximity detection signal
from the UE to indicate presence of the UE, wherein
transmitting the proximity detection signal comprises
transmitting the primary synchronization signal in the
proximity detection signal in a first symbol period and
the secondary synchronization signal in a second symbol period, wherein a spacing between the first and
second symbol periods is different from a spacing between symbol periods in which primary and secondary synchronization signals are transmitted by a base station.
16. An apparatus for wireless communication, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
generate a peer discovery signal comprising a primary
synchronization signal (PSS) and a secondary synchronization signal (SSS); and transmit the peer discovery signal from the UE comprising the PSS and the SSS



15. A user equipment (UE) for wireless communication,
comprising:
at least one processor configured to:
generate a proximity detection signal comprising a
primary synchronization signal (PSS) and a secondary
synchronization signal (SSS), and
transmit the proximity detection signal from the UE to
indicate presence of the UE, the at least one processor
being further configured to transmit the primary

signal in a first symbol period and the secondary
synchronization signal in a second symbol period,
wherein a spacing between the first and second
symbol periods is different from a spacing between
symbol periods in which primary and secondary
synchronization signals are transmitted by a base
station.
20. a non-transitory computer-readable medium storing computer executable code, comprising code to:

generate a peer discovery signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and transmit the peer discovery signal from the UE comprising the PSS and the SSS to indicate presence of the UE for peer-to-peer (P2P) communication.

wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different from a spacing between symbol locations used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station.


19. A computer program product, comprising:
a non-transitory computer-readable medium comprising:
code for causing at least one processor to generate, at
a user equipment (UE), a proximity detection signal
comprising a primary synchronization signal (PSS)
and a secondary synchronization signal (SSS), and
code for causing the at least one processor to transmit
the proximity detection signal from the UE to indicate
presence of the UE, wherein the code for
causing the at least one processor to transmit the
proximity detection signal causes the at least one
processor to transmit the primary synchronization
signal in the proximity detection signal in a first
symbol period and the secondary synchronization
signal in a second symbol period, wherein a spacing


 	

Claim Rejections - 35 USC § 103  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-4, 5-7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110194501 A1 to Chung et al., (hereinafter Chung) in view of US 8923423 B2 to Molnar et al., (hereinafter Molnar), and in further view of US 20120115485 A1 to Narasimha et al, (hereinafter Narasimha).

Regarding claim 1, a method for wireless communication of a user equipment (UE), comprising: 

generating a peer discovery signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and transmitting the peer discovery signal by the UE comprising the PSS and the SSS 
(Chung: See Fig. 11 and para[0072] wherein BS transmits a synchronization signal (i.e., PSS and SSS) to UE. UE receives the synchronization signal and can determine the cell ID based on PSS and SSS in the synchronization signal received. As such, it can be understood that BS reveals its presence to UE when UE receives the synchronization signal including PSS and SSS and determines the Cell ID of the BS. In addition, if a wireless BS can transmit a frame including PSS/SSS, as shown in Fig. 2, then it is understood that the BS is able to generate such frame prior to its transmission and/or wireless communication (i.e., peer-to-peer (P2P) communication)  with UE, via which it indicates its presence for wireless communication (i.e., P2P communication).)

 	Although Chung teaches a base station (BS) sending a synchronization signal that includes PSS and SSS, however, Chung does not specifically indicate that this wireless base station device can also act as, or be considered as a user equipment (UE), for transmitting such PSS/SSS, as understood by the applied claim language.  

 	However, in a similar field, Molnar, teaches that concept of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals). (Molnar: See Col. 7, lines 58-60, and Fig. 3.) 

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have replaced, a user equipment (UE) acting as a base station, as taught by Molnar, with the Base Station of Chung, in order to benefit from the enhancements of having a UE that can act as a base station and distribute pilot signals (i.e., generate sync signals). (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Although Chung in view of Molnar suggests communication establishment between UE and Base Station, however, they do not specifically indicate that the PSS and/or SSS are transmitted at different symbol locations by BS and UE to avoid interference, as understood by:

wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol 


However, in a similar field, Narasimha teaches:
wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different from a symbol location used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station.

 (Narasimha: See para[0070], and [0097]-[0100] for femto cell uses alternate resource elements used for PSS and/or SSS transmissions such that the alternate resource elements do not overlap with the transmission of PSS and/or SSS of the macro cell)


Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

 Narasimha teaches the technique of transmitting SSS/PSS on alternate resource elements as to avoid overlapping with the transmission of PSS and/or SSS of the macro cell. (Narasimha: See para[0070], and [0097]-[0100] )

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the technique of alternate subframes for transmitting PSSS/SSS , as taught by Narasimha, with the system of Chung in view of Molnar, in order to benefit from having the ability to avoid PSS/SSS transmissions from collisions when they are transmitted from two different communication entities. (Narasimha: See para[0070], and [0097]-[0100])


Regarding claim 2, the method of claim 1, wherein the PSS in the peer discovery signal is transmitted in a first single-carrier frequency division multiple access (SC-FDMA) symbol and the SSS in the peer discovery signal is transmitted in a second SC-FDMA symbol.
(Chung: See Fig. 2, showing a radio frame having various slots, wherein each slot includes a plurality of OFDM symbols (i.e., SC-FDMA symbol), wherein the PSS is transmitted by being included in a first SC-FDMA symbol and SSS is transmitted by being included in a second SC-FDMA symbol.  Also see para[0032]-[[0033] for “OFDM symbol” being referred to as “SC-FDMA symbol”, when SC-FDMA is used by UE in uplink (UL). )

Regarding claim 3, the method of claim 1, further comprising:

Receiving the primary and secondary synchronization signals transmitted by a base station in a wireless network,
(Chung: See Fig. 11 and para[0072] wherein BS transmits a synchronization signal (i.e., PSS and SSS) to UE and wherein UE receives the synchronization signal and can determine the cell ID based on PSS and SSS in the synchronization signal received.)

Chung in view of Molnar does not seem to explicitly disclose:
wherein the peer discovery signal is transmitted such that the PSS and the SSS in the peer discovery signal avoid collision with the primary and secondary synchronization signals transmitted by the base station.

However, in a similar field, Narashimha teaches:

wherein the peer discovery signal is transmitted such that the PSS and the SSS in the peer discovery signal avoid collision with the primary and secondary synchronization signals transmitted by the base station.
 (Narasimha: See para[0070], and [0097]-[0100] for femto cell uses alternate resource elements used for PSS and/or SSS transmissions such that the alternate resource elements do not overlap with the transmission of PSS and/or SSS of the macro cell)

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Narasimha teaches the technique of transmitting SSS/PSS on alternate resource elements as to avoid overlapping with the transmission of PSS and/or SSS of the macro cell. (Narasimha: See para[0070], and [0097]-[0100] )

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the technique of alternate subframes for transmitting PSSS/SSS , as taught by Narasimha, with the system of Chung in view of Molnar, in order to benefit from having the ability to avoid PSS/SSS transmissions from collisions when they are transmitted from two different communication entities. (Narasimha: See para[0070], and [0097]-[0100])


Regarding claim 4, the method of claim 1 wherein the PSS and the SSS are positioned at symbol locations to avoid collision with the primary and secondary synchronization signals transmitted by the base station in a wireless network.
(Narasimha: See para[0070], and [0097]-[0100] for femto cell uses alternate resource elements used for PSS and/or SSS transmissions such that the alternate resource elements do not overlap with the transmission of PSS and/or SSS of the macro cell)

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Narasimha teaches the technique of transmitting SSS/PSS on alternate resource elements as to avoid overlapping with the transmission of PSS and/or SSS of the macro cell. (Narasimha: See para[0070], and [0097]-[0100] )

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the technique of alternate subframes for transmitting PSSS/SSS , as taught by Narasimha, with the system of Chung in view of Molnar, in order to benefit from having the ability to avoid PSS/SSS transmissions from collisions when they are transmitted from two different communication entities. (Narasimha: See para[0070], and [0097]-[0100])

Regarding claim 5, the method of claim 1, wherein the transmitting the peer discovery signal comprises transmitting the peer discovery signal at a center frequency that is different from a center frequency used for the primary and secondary synchronization signals transmitted by the base station.
(Chung: See para[0004], para[0064], and Fig. 11, for various carrier frequencies (i.e., center frequencies) being selected used by BS and UE)


Regarding claim 6, the method of claim 5, further comprising:

selecting the center frequency from a set of center frequencies designated for transmission of peer discovery signals by UEs.
(Chung: See para[0004], para[0064], and Fig. 11, for various carrier frequencies (i.e., center frequencies) being selected and used by BS and UE)

Regarding claim 7, the method of claim 1, wherein the transmitting the peer discovery signal comprises:

transmitting the SSS in the peer discovery signal at the second symbol location different from the symbol location used for transmitting the  secondary synchronization signal by the base station.
(Chung: See Fig. 2, showing a radio frame having various slots, wherein each slot includes a plurality of OFDM symbols (i.e., SC-FDMA symbol), wherein the PSS is transmitted by being included in a first SC-FDMA symbol, and SSS is transmitted by being included in a second SC-FDMA symbol. The location of first symbol is different than the location of the second symbol.)

Regarding claim 9, the method of claim 1, wherein the transmitting the peer discovery signal comprises transmitting the PSS and the SSS on an uplink spectrum or a dedicated spectrum for P2P communication.
(Chung: See Fig. 2, showing a radio frame (i.e., discovery signal) that can be transmitted in uplink direction by UE, which includes PSS and SSS.  Also see Fig. 6 for UP/DL transmissions.)

Regarding claim 11, the method of claim 1, wherein the transmitting the peer discovery signal comprises:

determining symbol periods allocated to the base station with which the UE is associated, the allocated symbol periods being designated for transmission of peer discovery signals by UEs associated with the base station; and
(Chung: See Fig. 2, Fig. 11, and para[0072] for BS (i.e., UE) transmitting PSS and SSS, determined in a symbol period allocated to BS (i.e., UE), through a one carrier frequency among various different other carrier frequencies.)
transmitting the peer discovery signal in at least one symbol period among the symbol periods allocated to the base station.
(Chung: See Fig. 2, Fig. 11, and para[0072] for BS (i.e., UE) transmitting PSS and SSS, determined in a symbol period allocated to BS (i.e., UE), through a one carrier frequency among various different other carrier frequencies.)

Regarding claim 12, the method of claim 1, wherein the transmitting the peer discovery signal comprises:

determining a frequency range allocated to the base station with which the UE is associated, the frequency range being designated for transmission of peer discovery signals by UEs associated with the base station; and
(Chung: See Fig. 2, Fig. 11, and para[0072] for BS (i.e., UE) transmitting PSS and SSS, determined in a symbol period allocated to BS (i.e., UE), through a one carrier frequency among various different other carrier frequencies (i.e., frequency range).)

transmitting the peer discovery signal in the frequency range.
(Chung: See Fig. 2, Fig. 11, and para[0072] for BS (i.e., UE) transmitting PSS and SSS, determined in a symbol period allocated to BS (i.e., UE), through a one carrier frequency among various different other carrier frequencies (i.e., frequency range).)


Regarding claim 13, an apparatus for wireless communication, comprising:

means for generating a peer discovery signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and  means for transmitting the peer discovery signal from the UE comprising the PSS and the SSS.
(Chung: See Fig. 11 and para[0072] wherein BS transmits a synchronization signal (i.e., PSS and SSS) to UE. UE receives the synchronization signal and can determine the cell ID based on PSS and SSS in the synchronization signal received. As such, it can be understood that BS reveals its presence to UE when UE receives the synchronization signal including PSS and SSS and determines the Cell ID of the BS. In addition, if a wireless BS can transmit a frame including PSS/SSS, as shown in Fig. 2, then it is understood that the BS is able to generate such frame prior to its transmission and/or wireless communication (i.e., peer-to-peer (P2P) communication)  with UE, via which it indicates its presence for wireless communication (i.e., P2P communication).)


Chung teaches a base station (BS) sending a synchronization signal that includes PSS and SSS, however, Chung does not specifically indicate that this wireless base station device can also act as, or be considered as a user equipment (UE), for transmitting such PSS/SSS, as understood by the applied claim language.  

 	However, in a similar field, Molnar, teaches that concept of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals). (Molnar: See Col. 7, lines 58-60, and Fig. 3.) 

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have replaced, a user equipment (UE) acting as a base station, as taught by Molnar, with the Base Station of Chung, in order to benefit from the enhancements of having a UE that can act as a base station and distribute pilot signals (i.e., generate sync signals). (Molnar: See Col. 7, lines 58-60, and Fig. 3)


Although Chung in view of Molnar suggests communication establishment between UE and Base Station, however, they do not specifically indicate that the PSS and/or SSS are transmitted at different symbol locations by BS and UE to avoid interference, as understood by:


wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different from a spacing between symbol location used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station.

However, in a similar field, Narasimha teaches:

wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different from a symbol location used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station.

 (Narasimha: See para[0070], and [0097]-[0100] for femto cell uses alternate resource elements used for PSS and/or SSS transmissions such that the alternate resource elements do not overlap with the transmission of PSS and/or SSS of the macro cell)


Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Narasimha teaches the technique of transmitting SSS/PSS on alternate resource elements as to avoid overlapping with the transmission of PSS and/or SSS of the macro cell. (Narasimha: See para[0070], and [0097]-[0100] )

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the technique of alternate subframes for transmitting PSSS/SSS , as taught by Narasimha, with the system of Chung in view of Molnar, in order to benefit from having the ability to avoid PSS/SSS transmissions from collisions when they are transmitted from two different communication entities. (Narasimha: See para[0070], and [0097]-[0100])



Regarding claim 14, the apparatus of claim 13, wherein the means for transmitting is configured to transmit the peer discovery signal at a center frequency that is different from a center frequency used for the primary and secondary synchronization signals transmitted by the base station.
(Chung: See para[0004], para[0064], and Fig. 11, for various carrier frequencies (i.e., center frequencies) being selected used by BS and UE)


Regarding claim 15, the apparatus of claim 13, wherein the means for transmitting is configured to: 
transmit the SSS in the peer discovery signal at the second symbol location different from the symbol location used by the base station to transmit the secondary synchronization signal.
(Chung: See Fig. 2, showing a radio frame having various slots, wherein each slot includes a plurality of OFDM symbols (i.e., SC-FDMA symbol), wherein the PSS is transmitted by being included in a first SC-FDMA symbol, and SSS is transmitted by being included in a second SC-FDMA symbol. The location of first symbol is different than the location of the second symbol.)

Regarding claim 16, an apparatus for wireless communication, comprising: a memory; and

at least one processor coupled to the memory and configured to:
(Chung: See para[0010] for processor coupled to memory)


generate a peer discovery signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and transmit the peer discovery signal from the UE comprising the PSS and the SSS.
(Chung: See Fig. 11 and para[0072] wherein BS transmits a synchronization signal (i.e., PSS and SSS) to UE. UE receives the synchronization signal and can determine the cell ID based on PSS and SSS in the synchronization signal received. As such, it can be understood that BS reveals its presence to UE when UE receives the synchronization signal including PSS and SSS and determines the Cell ID of the BS. In addition, if a wireless BS can transmit a frame including PSS/SSS, as shown in Fig. 2, then it is understood that the BS is able to generate such frame prior to its transmission and/or wireless communication (i.e., peer-to-peer (P2P) communication)  with UE, via which it indicates its presence for wireless communication (i.e., P2P communication).)

 	Although Chung teaches a base station (BS) sending a synchronization signal that includes PSS and SSS, however, Chung does not specifically indicate that this wireless base station device can also act as, or be considered as a user equipment (UE), for transmitting such PSS/SSS, as understood by the applied claim language.  

 	However, in a similar field, Molnar, teaches that concept of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals). (Molnar: See Col. 7, lines 58-60, and Fig. 3.) 

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have replaced, a user equipment (UE) acting as a base station, as taught by Molnar, with the Base Station of Chung, in order to benefit from the enhancements of having a UE that can act as a base station and distribute pilot signals (i.e., generate sync signals). (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Although Chung in view of Molnar suggests communication establishment between UE and Base Station, however, they do not specifically indicate that the PSS and/or SSS are transmitted at different symbol locations by BS and UE to avoid interference, as understood by:



 However, in a similar field, Narasimha teaches:
wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different from  a spacing between symbol locations used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station.

(Narasimha: See para[0070], and [0097]-[0100] for femto cell uses alternate resource elements used for PSS and/or SSS transmissions such that the alternate resource elements do not overlap with the transmission of PSS and/or SSS of the macro cell)

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Narasimha teaches the technique of transmitting SSS/PSS on alternate resource elements as to avoid overlapping with the transmission of PSS and/or SSS of the macro cell. (Narasimha: See para[0070], and [0097]-[0100] )

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the technique of alternate subframes for transmitting PSSS/SSS , as taught by Narasimha, with the system of Chung in view of Molnar, in order to benefit from having the ability to avoid PSS/SSS transmissions from collisions when they are transmitted from two different communication entities. (Narasimha: See para[0070], and [0097]-[0100])


Regarding claim 17, the apparatus of claim 16, wherein the at least one processor is configured to transmit the PSS in the peer discovery signal in a first single-carrier frequency division multiple access (SC-FDMA) symbol and transmit the SSS in a second SC-FDMA symbol.
(Chung: See Fig. 2, showing a radio frame having various slots, wherein each slot includes a plurality of OFDM symbols (i.e., SC-FDMA symbol), wherein the PSS is transmitted by being included in a first SC-FDMA symbol and SSS is transmitted by being included in a second SC-FDMA symbol.  Also see para[0032]-[[0033] for “OFDM symbol” being referred to as “SC-FDMA symbol”, when SC-FDMA is used by UE in uplink (UL). )


Regarding claim 18, the apparatus of claim 16, wherein the at least one processor is configured to transmit the peer discovery signal at a center frequency that is different from the center frequency used for primary and secondary synchronization signals transmitted by the base station.
(Chung: See para[0004], para[0064], and Fig. 11, for various carrier frequencies (i.e., center frequencies) being selected used by BS and UE)

Regarding claim 19, the apparatus of claim 16,  wherein the at least one processor is configured to: 

transmit the SSS in the peer discovery signal at a second symbol location different from the symbol location used by the base station to transmit the secondary synchronization signal.
(Chung: See Fig. 2, showing a radio frame having various slots, wherein each slot includes a plurality of OFDM symbols (i.e., SC-FDMA symbol), wherein the PSS is transmitted by being included in a first SC-FDMA symbol, and SSS is transmitted by being included in a second SC-FDMA symbol. The location of first symbol is different than the location of the second symbol.)

Regarding claim 20, a non-transitory computer-readable medium storing computer executable code, comprising code to:

generate a peer discovery signal comprising a primary synchronization signal (PSS) and a secondary synchronization signal (SSS); and transmit the peer discovery signal from the UE comprising the PSS and the SSS to indicate presence of the UE for peer-to-peer (P2P) communication.
(Chung: See Fig. 11 and para[0072] wherein BS transmits a synchronization signal (i.e., PSS and SSS) to UE. UE receives the synchronization signal and can determine the cell ID based on PSS and SSS in the synchronization signal received. As such, it can be understood that BS reveals its presence to UE when UE receives the synchronization signal including PSS and SSS and determines the Cell ID of the BS. In addition, if a wireless BS can transmit a frame including PSS/SSS, as shown in Fig. 2, then it is understood that the BS is able to generate such frame prior to its transmission and/or wireless communication (i.e., peer-to-peer (P2P) communication)  with UE, via which it indicates its presence for wireless communication (i.e., P2P communication).)


 	Although Chung teaches a base station (BS) sending a synchronization signal that includes PSS and SSS, however, Chung does not specifically indicate that this wireless base station device can also act as, or be considered as a user equipment (UE), for transmitting such PSS/SSS, as understood by the applied claim language.  

 	However, in a similar field, Molnar, teaches that concept of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals). (Molnar: See Col. 7, lines 58-60, and Fig. 3.) 

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have replaced, a user equipment (UE) acting as a base station, as taught by Molnar, with the Base Station of Chung, in order to benefit from the enhancements of having a UE that can act as a base station and distribute pilot signals (i.e., generate sync signals). (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Although Chung in view of Molnar suggests communication establishment between UE and Base Station, however, they do not specifically indicate that the PSS and/or SSS are transmitted at different symbol locations by BS and UE to avoid interference, as understood by:

wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different from a spacing between symbol locations used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station.


However, in a similar field, Narasimha teaches:

wherein the PSS is transmitted at a first symbol location and the SSS is transmitted at a second symbol location, wherein a spacing between the first symbol location and the second symbol location is different from a spacing between symbol locations used for transmitting a primary synchronization signal and a secondary synchronization signal by a base station.
(Narasimha: See para[0070], and [0097]-[0100] for femto cell uses alternate resource elements used for PSS and/or SSS transmissions such that the alternate resource elements do not overlap with the transmission of PSS and/or SSS of the macro cell)


Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

 Narasimha teaches the technique of transmitting SSS/PSS on alternate resource elements as to avoid overlapping with the transmission of PSS and/or SSS of the macro cell. (Narasimha: See para[0070], and [0097]-[0100] )

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included the technique of alternate subframes for transmitting PSSS/SSS , as taught by Narasimha, with the system of Chung in view of Molnar, in order to benefit from having the ability to avoid PSS/SSS transmissions from collisions when they are transmitted from two different communication entities. (Narasimha: See para[0070], and [0097]-[0100])


7. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung, Molnar, Narasimha, and in further view of US 20100104034 A1, to Nam et al., (hereinafter Nam).

Regarding claim 10, Chung in view of Molnar and Narasimha teaches the method of claim 1, however, they do not seem to explicitly disclose, the method of claim 1, further comprising:

transmitting a reference signal in a subframe in which the peer discovery signal is transmitted.

However, in a similar field, Nam teaches:
transmitting a reference signal in a subframe in which the peer discovery signal is transmitted.
(Nam: See Fig. 8 and Fig. 14, for a subframe which includes PSS/SSS and LTE CRS (i.e., reference signal)).

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Narasimha teaches the technique of transmitting SSS/PSS on alternate resource elements as to avoid overlapping with the transmission of PSS and/or SSS of the macro cell. (Narasimha: See para[0070], and [0097]-[0100] )

Nam teaches PSS/SSS transmission via subframes including reference signals. (Nam: See Fig. 8 & 14)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included a subframe format, as taught by Nam, with the teachings of Chung in view of Molnar and Narisimha, in order to benefit from the enhancements of having a subframe that can carry PSS/SSS and CRS, such as in subframe #5, and as shown in Fig. 14. (Nam: See Fig. 14)

8. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chung,  Molnar, Narasimha, and in further view of US 20090122839 A1, to Luo et al., (hereinafter Luo).

Regarding claim 8, Chung in view of Molnar and Narasimha teaches the method of claim 1, however, they do not seem to explicitly disclose:

 wherein the generating the peer discovery signal comprises scrambling the SSS in the peer discovery signal with a scrambling sequence not used for a secondary synchronization signal transmitted by a base station.

However, in a similar field, Luo (US20090122839 A1) teaches: 

(Luo: See para[0044]-[0048] teaches that in order to avoid collision between different cells or interference of SSCs with PSCs from different base stations, a particular scrambling code from a set of scrambling codes, can be applied to scramble the SSC which is linked to an index of a PSC. )

Chung teaches the technique of a Base Station (BS) transmitting PSS/SSS that are included in a subframe, to a UE. (Chung: See Fig. 2)

Molnar teaches the technique of a UE acting as a base station and distributing pilot signals (i.e., generating sync signals).  (Molnar: See Col. 7, lines 58-60, and Fig. 3)

Narasimha teaches the technique of transmitting SSS/PSS on alternate resource elements as to avoid overlapping with the transmission of PSS and/or SSS of the macro cell. (Narasimha: See para[0070], and [0097]-[0100] )

Luo teaches PSS/SSS transmission wherein in order to avoid collisions between different cells or interference of SSCs with PSCs from different base stations (i.e., a BS and UE) a particular scrambling code from a set of scrambling codes can be applied to scramble the SSC that is linked to an index of a PSC. (Luo: See para[0044]-[0048])

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included scrambling of SSC, as taught by Luo, with the teachings of Chung in view of Molnar and Narisimha, in order to benefit from the ability of avoiding collisions between different cells that are transmitting PSS/SSS, by scrambling the PSS/SSS with a particular scrambling code from a set of scrambling codes. (Luo: See para[0044]-[0049])


Conclusion
9.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/M. E./
Examiner, Art Unit 2477





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477